UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7164


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE KEVIN SAUNDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-
cr-00103-RWT-1)


Submitted:   October 14, 2011             Decided:   October 19, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Kevin Saunders, Appellant Pro Se. Bonnie S. Greenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George    Kevin    Saunders      seeks    to   appeal     the    district

court’s order directing the Government to respond to Saunders’s

motion.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,   28    U.S.C.    § 1292      (2006);   Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Saunders seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                       We

dispense     with   oral     argument    because      the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                        2